Title: From George Washington to Robert R. Livingston, 20 March 1783
From: Washington, George
To: Livingston, Robert R.


                        
                            Sir
                            Head Quarters 20th Mar. 1783
                        
                        I am at a loss how to regulate my Conduct in consequence of the Letter you have transmitted to me, addressed
                            to Sir Guy Carleton, relative to the Exchange of Capt. Fage, agreed upon by Doctor Franklin.
                        Several Exchanges, made in the same manner in Europe, by Doctr Franklin & the Marquis de la Fayette,
                            have been referred to Congress, for their approbation, so long ago as last fall; but I have yet no reply from that Hone
                            Body, to direct me in the Demand I should make of any Officers, in return for those released by us to the Enemy.
                        I am led to conjecture, that this silence of Congress, has in it, some particular Meaning—And, as their
                            resolutions are directly opposed to any partial Exchanges, I have made no request for any American Officers in return for
                            British Officers, exchanged by those Agreements in Europe.
                        I shall transmit Mr Secretary Townshends Letter to Sir Guy Carleton, without naming any Gentleman on our
                            part—And at the same Time, I will be exceeding glad, if you will obtain from Congress, their Instructions, how far I may
                            be authorised to make any demands in consequence of these Exchanges. With great Truth & Regard I have the Honor to
                            be Sir Your Most Obedient & Most humble Servt
                        
                            Go: Washington
                        
                    